DETAILED ACTION
This Office Action is responsive to the application filed on January 12, 2021. Claims 1-12 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to because of the following informalities: “noddle” (line 2) is in error for – nozzle --. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 2, the term “leading end” renders the claim indefinite. Further, from the disclosure it is not clear if “leading end” refers to an upstream end or a downstream end. Conventionally, “leading end” would have an accepted meaning of ‘upstream end’. However, in Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In the instant case, the specification does not clearly redefine the term. Further, from the disclosure it is not clear if “leading end” refers to an upstream end or a downstream end.
As to Claim 3, the limitation “the fuel nozzle has the second region between the fuel flow path except the root of the fuel nozzle and the outer circumferential face thereof” (emphasis added) renders the claim indefinite. Claim 2 (from which claim 3 depends) states the fuel nozzle “has the second region between a fuel flow path which is disposed ranging from a root of the fuel nozzle to a leading end thereof and an outer circumferential face of the fuel nozzle”. The meaning of “between the fuel flow path except the root” is not clear, particularly in view of claim 2 which expressly states the fuel flow path ranges from the root to the leading end of the fuel nozzle. It is not clear if the limitation intends to define: (i) where the second region is (e.g., it is at a location other than at the root); and/or (ii) where the second region is not (e.g., it is not at the root). As such, it is not clear whether or not the claim language would permit the second region to be present between the root and the outer circumferential face. It appears this issue may result from a literal translation into English from a foreign document; nevertheless, the issue results in an indefinite and generally narrative limitation which requires speculation as to the boundaries of patent protection sought. See also MPEP § 2173.05(i).
As to Claim 4, the limitation “the fuel nozzle has the second region between the fuel flow path which includes the root of the fuel nozzle and the outer circumferential face thereof, and the fuel nozzle does not have the second region between the fuel flow path except the root of the fuel between the fuel flow path which includes the root” and “between the fuel flow path except the root” are not clear as set forth in the claim and appear in conflict with one another, particularly in view of claim 2 which expressly states the fuel flow path ranges from the root to the leading end of the fuel nozzle. It is not clear if the limitation intends to define: (i) where the second region is (e.g., at the root); and/or (ii) where the second region is not (e.g., not at locations away from the root). As such, it is not clear whether or not the claim language would permit the second region to be present away from the root. It appears this issue may result from a literal translation into English from a foreign document; nevertheless, the issue results in an indefinite and generally narrative limitation which requires speculation as to the boundaries of patent protection sought. See also MPEP § 2173.05(i).
As to Claim 6, “the leading end side” lacks sufficient antecedent basis and renders the claim indefinite. Further, from the disclosure it is not clear if “leading end” refers to an upstream end or a downstream end. Conventionally, “leading” would have an accepted meaning of ‘upstream’. However, in the instant case the specification appears to suggest “leading” may refer to ‘downstream’. See SPEC at Figure 2 and ¶0058 (reference character 52); see also SPEC Figure 9 and ¶0052. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In the instant 
As to Claim 8, the term “leading end” renders the claim indefinite. Further, from the disclosure it is not clear if “leading end” refers to an upstream end or a downstream end. Conventionally, “leading end” would have an accepted meaning of ‘upstream end’. However, in the instant case the specification appears to suggest “leading” may refer to ‘downstream’. See SPEC at Figure 2 and ¶0058 (reference character 52); see also SPEC Figure 9 and ¶0052. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In the instant case, the specification does not clearly redefine the term. Further, from the disclosure it is not clear if “leading end” refers to an upstream end or a downstream end.
As to Claim 9, the limitation “the second region is formed between the fuel flow path except the root of the fuel nozzle and the outer circumferential face thereof” (emphasis added) renders the claim indefinite. Claim 8 (from which claim 9 depends) states “the second region is formed between a fuel flow path which is disposed ranging from a root of the fuel nozzle to a leading end thereof and an outer circumferential face of the fuel nozzle”. The meaning of “between the fuel flow path except the root” is not clear, particularly in view of claim 8 which expressly states the fuel flow path ranges from the root to the leading end of the fuel nozzle. It is not clear if the limitation intends to define: (i) where the second region is (e.g., it is at a location other than at root); and/or (ii) where the second region is not (e.g., it is not at the root). As such, it is not clear whether or not the claim language would permit the second region to be present between the root and the outer circumferential face. It appears this issue may result from a literal translation into English from a foreign document; nevertheless, the issue results in an indefinite and generally 
As to Claim 10, the limitation “the second region is formed between the fuel flow path which includes the root of the fuel nozzle and the outer circumferential face thereof, and the second region is not formed between the fuel flow path except the root of the fuel nozzle and the outer circumferential face thereof” (emphasis added) renders the claim indefinite. It is not clear if ‘which’ of “which includes” (line 4) refers to the fuel flow path or the second region. Claim 8 (from which claim 10 depends) states “the second region is formed between a fuel flow path which is disposed ranging from a root of the fuel nozzle to a leading end thereof and an outer circumferential face of the fuel nozzle”. The individual meanings of “between the fuel flow path which includes the root” and “between the fuel flow path except the root” are not clear as set forth in the claim and appear in conflict with one another, particularly in view of claim 8 which expressly states the fuel flow path ranges from the root to the leading end of the fuel nozzle. It is not clear if the limitation intends to define: (i) where the second region is (e.g., at the root); and/or (ii) where the second region is not (e.g., not at locations away from the root). As such, it is not clear whether or not the claim language would permit the second region to be present away from the root. It appears this issue may result from a literal translation into English from a foreign document; nevertheless, the issue results in an indefinite and generally narrative limitation which requires speculation as to the boundaries of patent protection sought. See also MPEP § 2173.05(i).
As to Claim 12, “the leading end side” lacks sufficient antecedent basis and renders the claim indefinite. Further, from the disclosure it is not clear if “leading end” refers to an upstream end or a downstream end. Conventionally, “leading” would have an accepted meaning of ‘upstream’. However, in the instant case the specification appears to suggest “leading” may refer to ‘downstream’. See SPEC at Figure 2 and ¶0058 (reference character 52); see also SPEC Figure 9 and ¶0052. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In the instant case, the specification does not clearly redefine the term. Further, from the disclosure it is not clear if “leading end” refers to an upstream end or a downstream end. 

Prior Art Relied Upon
This action references the following US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2016/0003156
“HANSON”
2017/0211807
“GRAICHEN”
2017/0184086
“SCANCARELLO”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HANSON. 
Re Claim 1, HANSON teaches a gas turbine combustor 18 comprising a fuel nozzle 54 which is molded by 3D additive manufacturing (¶0028), wherein the fuel nozzle has a first region [annular region of annular body 62] (¶0023) on which metal powders are sintered (¶0028), and a second region [region of void 82B] which is surrounded by the first region and on which the metal powders are not sintered (Figure 3, ¶0028). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over GRAICHEN in view of SCANCARELLO. 

    PNG
    media_image1.png
    947
    1109
    media_image1.png
    Greyscale

Re Claim 1, GRAICHEN teaches a gas turbine combustor (¶¶0002, 0064) comprising a fuel nozzle 100, 120 (Figs. 1-2) which is molded by 3D additive manufacturing (¶¶0015, 0026), wherein the fuel nozzle has a first region [annotated in Image 1] (outer circumferential portion of tip 100), and a second region [region of some or all of voids of lattice structure(s) 103 and/or 105] which is surrounded by the first region (see Image 1). However, GRAICHEN fails to express teach metal powders are sintered on the first region and the metal powders are not sintered on the second region. 
SCANCARELLO teaches forming a 3D additive manufactured object with a solid region (consonant with the first region of GRAICHEN) by sintering metal powder (¶¶0059-0060) and 
The recitations “which is molded by 3D additive manufacturing”, “on which metal powders are sintered” and “and on which the metal powders are not sintered” make claim 1 a product-by-by process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. 
Re Claim 2, GRAICHEN in view of SCANCARELLO teaches the gas turbine combustor according to claim 1. GRAICHEN further teaches wherein the fuel nozzle has the second region between a fuel flow path [annotated in Image 1] which is disposed ranging from a root [annotated in Image 1] of the fuel nozzle to a leading end thereof (see “FUEL FLOW PATH” in Image 1) and an outer circumferential face [annotated in Image 1] of the fuel nozzle (Image 1). 
Re Claim 3, GRAICHEN in view of SCANCARELLO teaches the gas turbine combustor according to claim 2. GRAICHEN further teaches the fuel nozzle has the second region between the fuel flow path except the root of the fuel nozzle and the outer circumferential face thereof (see Image 1 and second region corresponding to lattice 103). 
Re Claim 4, GRAICHEN in view of SCANCARELLO teaches the gas turbine combustor according to claim 2. GRAICHEN further teaches the fuel nozzle has the second region between the fuel flow path which includes the root of the fuel nozzle and the outer circumferential face thereof, and the fuel nozzle does not have the second region between the fuel flow path except 
Re Claim 5, GRAICHEN in view of SCANCARELLO teaches the gas turbine combustor according to claim 2. GRAICHEN further teaches the second region is divided into a plurality of parts 103, 105 in an axial direction or a circumferential direction of the fuel nozzle (Figure 2). 
Re Claim 6, GRAICHEN in view of SCANCARELLO teaches the gas turbine combustor according to claim 1, the second region being formed by voids at the downstream end of lattice 105 (region annotated “A” in Image 1) in GRAICHEN. GRAICHEN further teaches the fuel nozzle has fuel injection holes (injections holes formed in surface 104 by lattice 103) in side faces (left and right hand faces of surface 104, Figure 1), and the fuel nozzle has the second region on the leading end side ahead of the fuel injection holes (Image 1). 
Re Claim 7, GRAICHEN teaches a method of manufacturing a fuel nozzle 100, 120 (Figs. 1-2) by metal 3D additive manufacturing (¶¶0015, 0026), comprising the steps of: providing the fuel nozzle with a first region [annotated in Image 1] a face (outer circumferential portion of tip 100) which is molded by the 3D additive manufacturing (¶¶0015, 0026), and providing the fuel nozzle with a second region [region of some or all of voids of lattice structure(s) 103 and/or 105] which is surrounded by the first region of the molded face (see Image 1). GRAICHEN fails to expressly state irradiating the first region molded by the metal 3D additive manufacturing with laser and sintering metal powders onto the first region (though this would be understood to be by one of ordinary skill from ¶¶0015, 0026). GRAICHEN fails to teach leaving non-sintered metal powders on the second region with no irradiation of with laser. 
SCANCARELLO teaches forming a 3D additive manufactured object with a solid region (consonant with the first region of GRAICHEN) by irradiating the region which is molded by the metal 3D additive manufacturing with a laser and sintering metal powders onto the first region (¶¶0057-0060), and further teaches forming a lattice of the 3D additive manufactured object such that the voids of the lattice structure (consonant with the second region of GRAICHEN) by leaving 
Re Claim 8, GRAICHEN in view of SCANCARELLO teaches the method of manufacturing the fuel nozzle according to claim 7. GRAICHEN further teaches the second region is formed between a fuel flow path [annotated in Image 1] which is disposed ranging from a root [annotated in Image 1] of the fuel nozzle to a leading end thereof (see “FUEL FLOW PATH” in Image 1) and an outer circumferential face [annotated in Image 1] of the fuel nozzle (Image 1). 
Re Claim 9, GRAICHEN in view of SCANCARELLO teaches the method of manufacturing the fuel nozzle according to claim 8. GRAICHEN further teaches the second region is formed between the fuel flow path except the root of the fuel nozzle and the outer circumferential face thereof (see Image 1 and second region corresponding to lattice 103). 
Re Claim 10, GRAICHEN in view of SCANCARELLO teaches the method of manufacturing the fuel nozzle according to claim 8. GRAICHEN further teaches the second region is formed between the fuel flow path which includes the root of the fuel nozzle and the outer circumferential face thereof, and the second region is not formed between the fuel flow path except the root of the fuel nozzle and the outer circumferential face thereof (see Image 1 and lattice 103 and/or 105).
Re Claim 11, GRAICHEN in view of SCANCARELLO teaches the method of manufacturing the fuel nozzle according to claim 8. GRAICHEN further teaches the second region is formed by being divided into a plurality of parts 103, 105 in an axial direction or a circumferential direction of the fuel nozzle (Figure 2). 
Re Claim 12, GRAICHEN in view of SCANCARELLO teaches the method of manufacturing the fuel nozzle according to claim 7 the second region being formed by voids at the downstream end of lattice 105 (region annotated “A” in Image 1). GRAICHEN further teaches wherein fuel injection holes (injections holes formed in surface 104 by lattice 103) are formed in side faces of the fuel nozzle (left and right hand faces of surface 104, Figure 1), and the second region is formed on the leading end side ahead of the fuel injection holes (Image 1). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
March 12, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741